Appeal from an order of the Family Court of Sullivan County, entered October 3, 1978, which established appellant’s paternity. This paternity proceeding was instituted by Muriel O’Connor, as Commissioner of Social Services of Sullivan County. At trial, the mother testified that she had sexual relations with no one other than appellant from October, 1972 through December 1972 and that during November, 1972, when conception allegedly took place, she had intercourse with appellant once or twice a week. She alleges that as a result she became pregnant and a baby was born on August 13, 1973. Her father testified that he remembered appellant coming to his residence for his daughter during October and November of 1972 and that no other man came to the residence during that time. A witness for the appellant testified that he had had sexual relations with the mother possibly three times in 1972, but he could not remember the dates. The appellant, although present in court with counsel, did not testify. The Family Court adjudged appellant to be the father of the child and this appeal ensued. Contrary to appellant’s contention, we are of the view that petitioner sustained her burden of establishing appellant’s paternity by clear and convincing evidence. Under circumstances such as those presented in the instant case, the trier of fact may draw the strongest inference possible from petitioner’s evidence against appellant (Matter of Jay v Andrew Y., 48 AD2d 716). The evidence at trial presented questions of credibility, and we are reluctant to disturb a trial court’s findings based on credibility since the trier of facts has the advantage of seeing and hearing the witnesses firsthand (Matter of Gail O. v Van Randolph P., 60 AD2d 944). After careful examination of this entire record, it is the opinion of this court that the order should be affirmed. Order affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.